                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                      Case No. 18-cv-02621-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER ON MOTION TO IMPUTE
                                                 v.                                         SERVICE
                                   9

                                  10     CHECK POINT SOFTWARE                               Re: Dkt. No. 32
                                         TECHNOLOGIES, INC., et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Having fully considered the parties’ papers and arguments at the November 28, 2018

                                  14   hearing, and for the reasons identified in my tentative at the hearing, plaintiff’s motion to impute

                                  15   service to Check Point Software Technologies Ltd. through its wholly-owned subsidiary Check

                                  16   Point Software Technologies, Inc. is GRANTED.

                                  17          Imputed service is appropriate under Cal. Corp. Code § 2110, as Inc. can be considered

                                  18   Ltd.’s “general manager.” The facts in this case are on all fours with those in Yamaha Motor Co.,

                                  19   v. Sup. Ct., 174 Cal. App. 4th 264, 267 (2009).

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: November 29, 2018

                                  23

                                  24
                                                                                                     William H. Orrick
                                  25                                                                 United States District Judge
                                  26
                                  27

                                  28
